PER CURIAM.*
Jesus Jorge Melhan’s supervised release was revoked, and he appeals the denial of his motion to dismiss the revocation petition. Melhan argues that the almost five-year delay in executing the violator’s warrant violated his Sixth Amendment right to a speedy trial.
The Sixth Amendment provides an accused the right to a speedy trial “[i]n all *417criminal prosecutions!.]” The revocation of supervised release is not a criminal proceeding. United States v. Marmolejo, 915 F.2d 981, 983 (5th Cir.1990). Thus, “the execution of a warrant for violation of supervised release is not subject to the Sixth Amendment’s speedy trial requirement.” United States v. Tippens, 39 F.3d 88, 89-90 (5th Cir.1994).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.